The offense is murder, and the punishment is twenty years in the penitentiary.
The record discloses that the trial took place before a special judge. The statute requires that, before a special judge shall enter upon his duties, he shall take the oath of office required by the Constitution, and his selection and the fact that the oath of office has been administered to him shall be entered upon the minutes of the court as a part of the record in the cause. The record in the instant case is silent as to any oath of office having been taken by the special judge.
That the record must reveal that the oath of office has been taken has been held in many cases. Salazar v. State,276 S.W. 1105.
For the error above indicated, the judgment of the trial court is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                ON MOTION FOR REHEARING BY STATE.